FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                    February 3, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                      Clerk of Court
                             FOR THE TENTH CIRCUIT


    RUBEN TRUJILLO,

                Petitioner-Appellant,
                                                           No. 07-2116
    v.                                           (D.C. No. CV-06-147-MV/WPL)
                                                            (D. N.M.)
    JAMES JANECKA, Warden;
    JOE WILLIAMS, Secretary of
    Corrections,

                Respondents-Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before BALDOCK, BRORBY, and EBEL, Circuit Judges. **


         Ruben Trujillo, a state prisoner appearing pro se, seeks a certificate of

appealability (COA) to appeal from the district court’s order denying his

28 U.S.C. § 2241 habeas corpus petition. See Montez v. McKinna, 208 F.3d 862,

867 (10th Cir. 2000) (holding that a state prisoner may not appeal from a final


*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
       After examining the application for a certificate of appealability and
appellate record, this panel has determined unanimously that oral argument would
not materially assist the determination of this matter. See Fed. R. App. P.
34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without
oral argument.
order in a § 2241 habeas corpus proceeding unless he first obtains a COA). We

deny the request for a COA and dismiss the appeal.

                                     Background

      Mr. Trujillo was convicted by a jury of four counts of first-degree criminal

sexual penetration and five counts of criminal sexual contact of a minor. He was

sentenced to thirty years in prison in 1994. According to Mr. Trujillo, he earned

good time credits 1 throughout his incarceration until 2005. In that year, prison

officials recommended him for the Community Reintegration Program (CRU),

which is a treatment program for sex offenders. Mr. Trujillo refused to

participate in the program. As a result of his refusal, his eligibility for good time

credits was terminated.

      Mr. Trujillo filed a state petition for habeas corpus challenging the

termination of his eligibility for good time credits. That petition was summarily

denied by the state court, and his petition for a writ of certiorari was denied by

the state supreme court. He then filed a 28 U.S.C. § 2241 habeas corpus petition.

His § 2241 petition presented fifteen claims for review, but his main claim was

that his due process rights were violated when prison officials terminated his

eligibility to earn good time credits.


1
      Although the record reflects that the parties use the terms “good time” or
“good time credits,” the applicable statute uses the term “meritorious deductions.”
See N.M. Stat. Ann. § 33-2-34. For ease of discussion, we will use the term
“good time credits.”

                                         -2-
      In the proposed findings and recommended disposition, the magistrate

judge separated the claims into those that were properly brought in a § 2241

petition and those that needed to be brought in a 42 U.S.C. § 1983 action. He

addressed the eight § 2241 claims 2 on the merits and recommended that

Mr. Trujillo’s petition be denied and that the claims be dismissed with prejudice.

The magistrate judge dismissed without prejudice the other seven claims on the

ground that they needed to be brought in a § 1983 action. Mr. Trujillo did not

object to the magistrate judge’s recommended dismissal of his § 1983-type

claims, but he filed an objection to the recommended dismissal of his § 2241

claims.

      The district court considered the objections, adopted the magistrate judge’s

proposed findings and recommended disposition, and denied the habeas petition.


2
       The eight claims are: (1) “Did prison officials violate [Mr. Trujillo’s] right
to due process by terminating his eligibility for good-time credits?” (2) “Does
[Mr. Trujillo] have a protected liberty interest in receiving good-time credits?”
(3) “Was [Mr. Trujillo] denied due process during the classification appeals?”
(4) “Did prison officials have authority to place [Mr. Trujillo] in a mental-health
unit without a court order adjudicating him mentally ill?” (5) “Did prison officials
have authority to deprive him of good-time credits because he refused to
voluntarily sign-up for the CRU?” (6) “Did prison officials deprive [Mr. Trujillo]
of due process on appeal by refusing to provide him with a copy of an alleged
directive that allowed them to terminate his good-time credits?” (7) “Are the CRU
policies constitutional, given that mental health programs are generally
administered by request of the individual or judicial commitment?” and
(8) “Should this Court compel prison officials to preserve a recording of another
inmate’s disciplinary hearing at which there was testimony regarding CRU policy
because it would show that CRU policy is not being applied equally?” R. Doc. 20
at 3-5.

                                         -3-
Mr. Trujillo filed a request for a COA in district court. Because the district court

did not act on the issue of COA, it was deemed denied. See 10th Cir. R. 22.1(C).

Mr. Trujillo now seeks a COA from this court.

                                     Discussion

      In order to receive a COA, Mr. Trujillo must make “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). He admits in his

COA application that it is difficult for his case to meet this standard. See COA

App. at 2. He argues, however, that the district court “erroneously decided” the

facts and committed legal error by not considering relevant precedent. Id. at 3.

Citing to Brooks v. Shanks, 885 P.2d 637, 641 (N.M. 1994), Mr. Trujillo argues

that his eligibility for good time credits should not have been terminated because

he had not been charged with a major conduct violation. We decline to consider

this argument because Mr. Trujillo did not raise it in the district court. See

Coppage v. McKune, 534 F.3d 1279, 1282 (10th Cir. 2008).

      We have reviewed the request for COA, the record, the magistrate judge’s

proposed findings and disposition, the district court’s order, and the applicable

law. We conclude that Mr. Trujillo has failed to meet the standard for issuance of

a COA. Accordingly, for substantially the same reasons stated in the district

court’s order entered March 27, 2007, which adopts the magistrate judge’s




                                          -4-
proposed findings and disposition, we DENY the request for a COA and

DISMISS the appeal.


                                            Entered for the Court


                                            Wade Brorby
                                            Circuit Judge




                                      -5-